DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim3 is objected to because of the following informalities:  Claim 3 teaches an upstanding projection, but is pointed out in the drawing (no reference numeral associated with the description).  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmaer U.S. Patent No. 5,069,330.
Claim 1, Palmaer teaches an apparatus Fig. 1 for conveying an object in a conveying direction, comprising: a conveyor 52 comprised of a plurality of modular links 10 providing a conveying surface of 52 for the object being conveyed, at least one of the links 10 comprising an apical engagement surface 48,26 for engaging a drive structure 42 for driving the conveyor C4 L45-65.
Claim 2, Palmaer teaches the link 10 comprises a depending arm 18 including the apical engagement surface 48,26 Fig. 3.
Claim 4, Palmaer teaches the apical engagement surface 48,26 is provided by a spherical cap Fig. 3
Claim 5, Palmaer teaches the apical engagement surface 48,26 projects rearwardly from the link 10 Fig. 3.
Claim 6, Palmaer teaches the drive structure 42 comprises a tooth of a sprocket 42 (of drum structure known in spiral conveyors).
Claim 7, Teuber teaches the sprocket of 42 comprises a sprocket body 44 including one or more removable teeth via 44 for forming the drive structure of drum structure Fig. 6.
Claim 8, Palmaer teaches at least one link 10 includes a rounded upper portion forming at 24 an apical region for engaging and supporting the article during conveyance along at least a forward run Abstract.
Claim 9, palmaer teaches the at least one link 10 further including a forwardly projecting portion 20 associated with a first transverse connector 24 and a rearwardly projecting 18 portion associated with a second transverse connector 34, the first and second connectors 24,36 being staggered in the conveying direction Fig. 1.
Claim 10, Palmaer teaches a conveyor link 10, comprising: a body of 10 including a curved upper conveying surface having an S-shaped apical region Fig. 3.
Claim 11 Palmaer teaches the body of 10 includes a forwardly projecting portion 20 associated with a first transverse connector 24, a rearwardly projecting portion 18 associated with a second transverse connector 22, the first and second connectors 24,22 being non-collinear and forming a part of the S-shaped apical region Fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmaer U.S. Patent No. 5,069,330 in view of Palmaer U.S. Patent No. 6,695,128.
Claim 3, Palmaer does not teach as Palmaer (6,695,128) teaches a member 70 for supporting the depending arm 60, the member 70 including an upstanding projection at extending above a conveying surface of 90 of the link 42 Fig. 5. It would be obvious to one of ordinary skill to use the support of Palmaer (6,695,128) in the invention of Palmaer (5,069,330) for additional support of the article during transport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS